Citation Nr: 1229618	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial (compensable) rating for bilateral hearing loss, prior to November 22, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, since November 22, 2008.  

3.  Entitlement to service connection for sleep apnea to include as secondary to service-connected post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Louis, Missouri, Department of Veterans Appeals (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and awarded a noncompensable rating, effective March 2006.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  By rating decision of December 2008, the RO increased the Veteran's noncompensable rating for bilateral hearing loss to 20 percent, effective November 22, 2008.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet.App. 35, 38 (1992).  Although the Veteran has claimed an earlier effective date claim, it is an initial increased rating issue on appeal, for the period following the grant of service connection for bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings).  

By rating decision of January 2010, service connection for sleep apnea and hypertension were denied.  The Veteran disagreed with these denials and the current appeals ensued.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.  

The issues of service connection for sleep apnea and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 22, 2008, the Veteran's bilateral hearing loss was manifested by no more than level I in his right ear and level I in his left ear.  

2.  Since November 22, 2008, the Veteran's bilateral hearing loss was manifested by no more than level V in the right ear and level VI in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to November 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  

2.  The criteria for a rating in excess of 20 percent since November 22, 2008 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for bilateral hearing loss was granted in a rating decision of May 2007.  The Veteran appealed the assigned noncompensable disability rating.  The Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran was afforded a VA examination in March 2007.  The record also includes the report of a July 2006, VA examination.  He also underwent an audiology consultation in January 2008.  He was informed that this consultation was not a compensation and pension (C and P) examination.  The validity and reliability of the examination was found to be poor.  Moreover, the Maryland CNC test, which is required, was not used to determine speech recognition scores.  See 38 C.F.R. § 4.85 (a).  He then underwent November 2008 and October 2011 VA 
C and P audiology examinations.  Those findings, along with the January 2008 examination, are associated with the claims folder.  The Board finds those VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Veteran was offered the opportunity to set forth his contentions at a Travel Board hearing in May 2012 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Bilateral hearing loss

Service connection for bilateral hearing loss was granted by rating decision of May 2007.  A noncompensable rating was awarded, effective March 24, 2006.  The Veteran appealed the noncompensable rating.  By rating decision of December 2008, the noncompensable rating for bilateral hearing loss was increased to 20 percent disabling, effective November 22, 2008.  

In a letter dated February 2009, the Veteran indicated that he was not satisfied with the award of his 20 percent, effective November 2008.  He stated that he felt that it should be backdated to the date of his initial claim.  He did not indicate that he was not seeking an increase in his rating, therefore his claim is considered to still be in appellate status as it is presumed he is seeking the highest available rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issue on appeal is considered to be for an initial compensable rating prior to November 22, 2008, and an initial rating in excess of 20 percent, since November 22, 2008.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran was seen by VA in March 2006.  He was seen at an Open Access Screening Clinic for hearing loss.  He related hearing loss in both ears, probably since military service.  When questioned, he indicated that his hearing loss was related to military service, he was instructed to contact a service officer or the Veterans Benefits Administration to file a claim for service connection.  A screening audiometry was performed and he passed under 500 and 1000 hertz and failed under 2000 and 4000 hertz in both ears.  He was found to be a candidate for hearing amplification (hearing aids).  He was informed that he would be sent a recall letter to schedule audiometric and hearing aid evaluation when clinic availabilities exist.  

The Veteran underwent VA examination in July 2006.  He reported exposure to artillery, weapons, and explosives while in service.  He indicated he served 19 months in Vietnam.  He stated he was exposed to power tools as a civilian.  He stated he did not wear hearing protection in service or during his civilian job.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
30
45
50
RIGHT
5
40
55
60

Average pure tone thresholds were 40 in the right ear, and 33.75 in the left ear.  The Maryland CNC word list revealed 94 percent on the right and 98 percent on the left.  The diagnoses were mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear equates to a noncompensable percent evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a)(b), do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran testified at a RO hearing in January 2008.  The issue under consideration was for service connection for PTSD.  During the hearing, it was noted that the Veteran spoke with a lisp and wore hearing aids.  He was questioned as to whether there was a specific incident during Vietnam when he damaged his hearing.  He related it was during an explosion shortly after the TET Offensive.  

Following the hearing, the Decision Review Officer (DRO) put the Veteran's appeal in for a new VA examination for evaluation for his bilateral hearing loss.  

The Veteran was seen by VA for an audiology consultation in January 2008.  It was noted that the Veteran had a VA C and P examination in July 2006 and he reported to his primary care physician that the C and P board had requested a new evaluation.  The Veteran was informed that this examination was not a C and P examination.  He reported that his hearing had significantly dropped over the last year and he was unable to hear anything without hearing aids.  He also reported that his left hearing aid was louder than the right.  The examiner indicated that the validity and reliability of the examination performed was poor.  The Veteran was inconsistent with responses and high frequency thresholds were not exact.  Speech recognition testing responses were one word responses even with reinstruction.  Word recognition scores could not be completed due to questionable validity and the results were not reported.  The Word Recognition Lists were not Maryland CNC as required by VA.  The audiologist recommended that he return to the clinic as needed.  He was also instructed to continue to use his current amplification.  An offer was made to schedule him for reprogramming to adjust the volume of his hearing aids and he stated he would call to schedule an appointment in the future.  He was also instructed that if he had worsening, he should schedule a new audiometric examination due to the inconsistencies of the results of the examination performed.  

The Veteran underwent a VA audiology examination in November 2008.  He stated that he had difficulty understanding speech in many situations.  He related that he could not understand when there was more than one sound present.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
40
55
50
RIGHT
10
505
65
70
 
Average pure tone thresholds were 38.75 in the left ear and 48.75 in the right ear.  Speech recognition performed with the Maryland CNC word list revealed 66 percent in the right ear and 62 percent in the left ear.  He was found eligible for hearing aids from VA.  

By intersecting the column in Table VI for average puretone decibel loss falling between 42 and 49 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the right ear is level V.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the left ear is level V.  The Veteran's right ear was assigned a level V hearing acuity combined with level V hearing acuity for the left ear equates to a 20 percent evaluation.  

The provisions of 38 C.F.R. § 4.86(a)(b), do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran underwent a VA audiology examination in April 2011.  He reported he lost his right hearing aid while driving.  He also reported decreased hearing in both ears.  He had an audiology examination which included speech recognition scores that were not Maryland CNC as required by VA.  New hearing aids were ordered.  

The Veteran underwent a VA audiology examination in October 2011.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
45
60
60
RIGHT
20
55
70
75

Average pure tone thresholds were 55 in the right ear, and 45 in the left ear.  The Maryland CNC word list revealed 70 percent on the right and 58 percent on the left.  The diagnosis was bilateral sensorineural hearing loss.  

By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 68 to 74 the resulting numeric designation for the right ear was level V.  By intersecting the column in Table VI for average puretone decibel loss falling between 42and 49 with the line for percent of discrimination from 52 to 58, the resulting numeric designation for the left ear was level VI.  The Veteran's right ear is assigned a level V hearing acuity combined with level VI hearing acuity for the left ear equates to a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a)(b), do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran testified at a Travel Board hearing in May 2012.  He testified that his hearing was worse than the noncompensable rating awarded prior to November 2008.  He stated that the DRO told him during his personal hearing in January 2008, that if his hearing loss was severe enough to warrant hearing aids, his hearing loss was more than noncompensable.  

The Veteran states that his hearing loss is worse than his ratings reflect.  He complains of difficulty understanding hearing when there is more than one sound.  He maintains that he is unable to hear anything without his hearing aids.  However, the Courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against an initial compensable rating for bilateral hearing loss, prior to November 22, 2008, and no more than the already evaluated 20 percent, since November 22, 2008.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

No assertion has been made that the VA C and P examinations were defective or that they failed to address the functional effect the Veteran's hearing loss had on his life.  Specifically, in the October 2011 VA examination report, the examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of the Veteran's daily life, to include his ability to work.  The Veteran did, however, argue about the lack of use of Maryland CNC speech recognition scores during his VA audiology consultations.  Specifically, he was told during the January 2008 consultation that the examination was not a C and P examination, and was not used for rating purposes.  Although it is the Veteran's contention that he should have been provided a C and P examination prior to November 2008, and his increase in hearing loss would have been shown, that is not clear from the evidence of record.  First, he indicated during the January 2008 consultation, that his hearing had dropped significantly over the past year.  He was notified in May 2007, that service connection had been granted for his bilateral hearing loss and awarded a noncompensable rating.  However, he did not file a notice of disagreement (NOD) to the noncompensable evaluation awarded, until January 2008, nearly 8 months later.  He then indicated that his hearing had worsened over that period, and his first available C and P examination reflected the hearing loss.  However, there was no indication, and the Veteran did not present otherwise, that his level of hearing loss was severe enough for a 20 percent rating as of the date of his claim.  Clearly his hearing had decreased over the ensuing period, and the medical evidence of record was reflective of this.  As for his assertion that he should have been given a C and P examination prior to November 2008, the record shows that the DRO put in for a VA examination and he was provided the earliest examination.  The Veteran did not present any medical evidence himself prior to that time to show that he warranted an increased rating.   

Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria provides for higher ratings, has been explained thoroughly herein.   The currently noncompensable rating prior to November 22, 2008 and the 20 percent rating since November 22, 2008, adequately describes the severity of the Veteran's symptoms for this disability during the appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet.App. at 111.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran specifically filed a claim for TDIU in December 2008.  The claim was 





      CONTINUE ON THE NEXT PAGE

denied by rating decision of January 2010.  The Veteran did not appeal the decision.  Therefore, the issue of TDIU is not before the Board at this time. 


ORDER

An initial compensable rating for bilateral hearing loss prior to November 22, 2008, is denied.  

An initial rating in excess of 20 percent for bilateral hearing loss since November 22, 2008 is denied.  


REMAND

The Veteran asserts that he has hypertension and sleep apnea due to or aggravated by his service-connected PTSD.  He maintains that his hypertension becomes elevated and he has been hospitalized on many occasions whenever he has panic attacks caused by his service-connected PTSD.  He also alleges that his VA psychologist has informed him that sleep apnea is prevalent in Veteran's with PTSD and his sleep apnea may be a result of his PTSD.  

During the Veteran's Travel Board hearing in May 2012, he related that he had been told by his VA psychologist to submit a claim for service connection for hypertension and sleep apnea.  He stated that the VA psychologist had submitted a statement to his record relating his hypertension to his service-connected PTSD.  He also related that he had recently been to the hospital two times with increased blood pressure after having a panic attack.  He also indicated that his dosage of medication for his PTSD had been increased to limit his increase in panic attacks causing hypertension, but it was not helping.  He also indicated that he had been treated for sleep apnea for the past 4 to 5 years in addition to his hypertension.  

The Veteran clarified during his May 2012 Travel Board hearing, that he was claiming service connection for hypertension and sleep apnea secondary to his service-connected PTSD.  The provisions of 38 C.F.R. § 3.310 , permit service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).  The Veteran should be fully notified of the laws and regulations pertinent to secondary service connection.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  3 8 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the Veteran has evidence of hypertension and sleep apnea, he claims that it is due to or aggravated by a service-connected disability, and the evidence of record indicates he has not been examined to provide a clinical determination of whether either of these conditions are secondary to his service-connected disabilities.  VA examination with an opinion is necessary.  

Finally, the statement that the Veteran claims his VA psychologist wrote on behalf of his claim for service connection for hypertension is not associated with the claims folder.  The Veteran maintains that the examiner says his sleep apnea is also secondary to his service-connected PTSD.  The Veteran should be given an opportunity to obtain that evidence from his VA psychologist.  Additionally, the Veteran should be given an opportunity to submit records concerning sleep apnea and hypertension which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the laws and regulations related to secondary service connection.  

2.  Give the Veteran an opportunity to submit or identify evidence pertaining to sleep apnea and hypertension.  For all treatment identified make attempts to obtain those records.

3.  The Veteran should contact his VA psychologist to obtain the statement he says was written indicating that his hypertension is due to or aggravated by his service-connected PTSD.  He should also request the statement from his psychologist as it relates to his findings as to the etiology of the Veteran's sleep apnea.  

4.  The Veteran should also be provided appropriate VA examinations for his hypertension and sleep apnea.  All indicated studies should be provided.  

The examiner should be asked if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed hypertension and/or sleep apnea is related to service, including any incident of service.  In this regard, the examiner should take a detailed history from the Veteran concerning the onset and duration of any associated symptoms.  The examiner should also address the Veteran's assertions as it pertains to these disabilities.

The examiner should be asked if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed hypertension and/or sleep apnea are caused by his service-connected PTSD.  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed hypertension and/or sleep apnea are aggravated by his service-connected PTSD beyond the natural progress of the disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner should identify that aspect of the disability which is attributed to such aggravation.

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's secondary service connection claims should be readjudicated.  If any determination remains unfavorable to the Veteran, the Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


